Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hay (US 20140316916) 
Hay teaches
1. A modular vending system, comprising: 
a first modular vending unit (i.e. bay 1 or an ASO, Fig. 1-2, 4, 6), comprising: 
a first product compartment having a first locking mechanism that is operably accessible to a user through a first door (24, par. 36-38, 114-116), 
a first product sensor (803, Fig. 8, par. 132, 135-137, 150, 161-163) configured to determine the number of products disposed in the first product compartment (Hay, abstract, summary, par. 41-42, 84, 95-96, 128, 130, 135-138), and 
a first control unit configured to determine a number and identity of products removed from the first product compartment based on information from the first product sensor (Hay, par. 130, 135-138), 
wherein the first modular vending unit is in wireless communication with a remote administrator via a network (Hay, Figs. 4, 28, par. 41-42, 94-96) 
a user interface configured to receive user information (Hay, Fig. 1-2, par. 123); 
a second modular vending unit (i.e. bay 2, ASO2, Fig. 4), comprising: 
a second product compartment having a second locking mechanism that is operably accessible to a user through a second door (24, par. 36-38, 114-116), and 
a second product sensor (803, Fig. 8) configured to determine the number of products disposed in the second product compartment (abstract, par. 128); and 
a second control unit configured to determine a number and identity of products removed from the second product compartment based on information from the second product sensor, wherein the second modular vending unit is in wireless communication with a remote administrator via a network, (Hay, Fig. 4, 28, abstract, summary, par. 41-42, 84, 94-96, 128, 130, 135-138)
wherein when user information is received by the user interface of the first modular vending unit, both the first and second doors are unlocked (the doors to the one or more bays are either unlocked or can be selectively unlocked, such as by only depressing a button, switch, etc. associated with the door 24 and the lock illustrated in FIG. 8, and without the requirement of a second identity scanning by the door's scanner 26; par. 114)
Hay teaches that the customer gets his or her active virtual shopping cart, in real time, directly on the mobile phone's display (par. 104). As the customer removes an item 70 from the tray 28, sensors detect the removal of the item 70 and the system is able to determine exactly the product name, description and price of that removed item 70 so as to add it to the virtual shopping cart 64. As described above, the virtual shopping cart may also be provided in real time on the user's mobile electronic device, such as a smart phone, display screen, as well as on a screen associated with the electronic unit scanner 26, the AMP 1100 and/or the display screen 14 associated with the check-in station 12. This may be automatically displayed, or only displayed if requested by the customer … the system detects, in real time, which product was removed and logs such product as a "pending sale item" in the virtual shopping cart of the identified customer that opened that door. (par. 135-136).
Hay further teaches a scenario such as a convenient store in which multiple ASOs (an ASO can be regarded as a vending unit) each includes a two-way communication capability with a remote entity including MCNF 36 and tech support 38 (Fig. 4, 7, 28, par. 94-95).  The main controller and LCS also control the functions of the check-in station 12. Thus, all functions of each ASO 10 are fully operated by the LCS located locally at each ASO. The LCS creates, saves and maintains activity reports and history logs at each local ASO. Thus, in the event of communication and network outages, the ASOs of the present invention can still operate and function as they are self-sufficient by containing the necessary circuitry, controllers, computers, software, etc. to perform transactions.
2.1, wherein only one of the first and second doors may be opened at a time (Hay, par. 114-116)
8.1, wherein the user information received by the user interface is a machine readable item (Hay, summary, par. 19, 84+).  
9.1, wherein the user information received by the user interface is a biometric characteristic (Hay, par. 85).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 20140316916)
Re claim 4.1, Hay is unclear with respect to both the first and second doors are unlocked 
However, Hay teaches that doors are selectively unlocked (par. 114) and there may be multiple customers (par. 115)
Therefore, although not expressly stated, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to extend the teachings of Hay to further provide convenience and save time for the customer by unlocking both doors for a single customer to collect multiple items, thereby avoiding the hassle of having to authenticate again at the other door.  Furthermore, it would have also been obvious that two doors may be unlocked for two customers.
Claim(s) 11-12, 14-15, 22, 24-26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 20140316916) in view of Beane (US 20080269947)
Re claim 11, Hay teaches
11. A modular vending machine, comprising: a first modular vending unit (i.e. see modular unit containing bay 1, 22, Fig. 1-2, 6; par. 89-90: “Canopies 32 are typically attached to the modular units containing the bays 22, check-in station 12”) comprising a first product compartment; 
a second modular vending unit (i.e. second modular unit ASO2) comprising a second product compartment separate from the first product compartment (Figs. 1-4); 
a first locking mechanism 24 configured to automatically lock and unlock a first door of the first product compartment (Hay, Figs. 2-3); 
a second locking mechanism 24 configured to automatically lock and unlock a second door of the second product compartment (Hay, Figs. 2-3); 
a user interface; a product sensor system configured to determine the number of products disposed in the first and second product compartments (par. 115: “The invention tracks which customer opened which bay door and which items were removed from that bay while the door is open”); 
wherein during a vending operation, both the first and second product compartments are accessible to a user through the first and second doors, respectively (Hay, Figs. 2-3, par. 36-38, 94, 114-116, 138, 213-214: “system detects the identity of each item removed from the bay … the doors to the one or more bays are either unlocked or can be selectively unlocked … and without the requirement of a second identity scanning by the door's scanner 26 … one customer can open one door at a time … A customer may remove multiple items from multiple bays and be charged for these items under a single transaction”)
a control unit configured to retrieve stored user data (i.e. ASO account data including balance) based on the user identity (par. 123, 158); 
Hay further mentions that if the funds in the account is sufficient, an indication is posted on the door display and the customer is qualified to remove the items from the bays; par. 12, 110.
Hay does not expressly disclosing that the control unit is configured to determine based on the user data selectively to unlock the first locking mechanism, and not to unlock the second locking mechanism,
Beane teaches that user data including age and requested quantity are used to determine whether access to the vending module is granted (Beane, Figs. 15-16, par. 6, 8, 41, 44, 48, 70, 86-88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Beane to fulfil the law and to protect consumers from adverse effects by configuring door(s) to unlock only when the customer’s data satisfy legal requirements such as age.
12.11, wherein during the vending operation, a transaction is completed with the user (Hay, par. 142-147)
14.13, wherein the user interface is configured to receive information from a user via a user mobile device (Hay, par. 103, 135).  
15.11, wherein the first and second product compartments are disposed together in an integral housing (Hay, Fig. 2-3, 6)
22.1, wherein the first modular vending unit further comprises a light configured to illuminate when the first door is unlocked (Hay, par. 152: bright mode of lights 88,130 is activated when bay’s door is unlocked/opened).
24.11, wherein the user data comprises an age of the user (Beane, Figs. 15-16, par. 6, 8, 41, 44, 48, 70, 86-88).
Re claim 25.11, Hay teaches customer’s behavior and health maintenance may be tracked for providing security and healthy diet and the system may request the customer to confirm the items (par. 43, 47, 125, 131).  Customer’s gender, age, and other characteristics including health maintenance and dietary weight loss are also tracked (Hay, par. 47, 211-212). Hay further teaches that food items that are not kept in required temperature range may be locked out to prevent sales of these items for health protection (par. 153).
Beane teaches it is well known for certain products including pharmaceutical products are controlled from purchase based on age and requested quantity for protection from adverse health effects.  An example of age-based control is seen in Beane (Figs. 15-16, par. 6, 8, 41, 44, 48, 70, 86-88).
Thus although being silent to the locking or unlocking mechanism being activated based on diet data, this would have been considered an obvious extension of combined teachings of Hay/Beane since the vending system of Hay and Beane are designed to protect and help customers in terms of health concerns.
Re claim 26, wherein the control unit is configured to receive an indication from a mobile electronic device to complete a transaction (Hay, par. 103, 135; Bean, Figs. 14-16, par 109-110, 115).
Re claim 29, Beane teaches product table is stored in a local database 1200, 1560 (Beane, Fig. 12, 15, par. 89) which is remote from the vending machine
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 20140316916) in view of Walker (US 20040249711) and McCormack (US 6535983)
Re claim 23, Hay is unclear regarding the first modular vending unit comprises a connection member configured to removably connect the first modular vending unit to the second modular vending unit for communication of at least one of data or power between the first and second modular vending units.
Walker teaches that vending machines are well known to communicate with each other directly via wired link including Ethernet (Fig. 2A, par. 115, 116).  Although not mentioning a connector for the Ethernet connection, such connector is well known as RJ45 connector typically used for Ethernet connections.  It is also well known for the Ethernet connection to carry data as well as power over the Ethernet twisted pair wires.  See McCormack, c4 lines 17-46.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walker and McCormack to enable data and power to be communicated among themselves.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 20140316916) in view of Atsuta (US 20050252926)
Re claim 27, Hay teaches all limitations as discussed above including a remote admin controller LCNF 36 (par. 94-95) or a payment acceptor/processor 20 (Fig. 7) for processing transactions.
Hay is silent to the vending units being removable with respect to one another.
However, it has been well known that rearrangement of parts (in this case, the ASOs) is an obvious expedient.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, making structure(s) integral or separable is also an obvious expedient.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Hay’s teachings so that the vending units or ASO can be rearranged by moving them to locations that are desirable or needed.  An example of the ability to rearrangement is seen in Atsuta, Figs. 1, 5, 9-12, 20.
Re claim 28, Hay is silent to a connection system for removably securing vending units
Atsuta discloses a connection plate 21 is used to secure at least two units together (Figs. 1, 5, par. 49, 77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Atsuta to 
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant argues that Beane does not cure Hay’s deficiency regarding “determine based on the user data to unlock a first locking mechanism and to not unlock a second locking mechanism”.
However, previously the official action stated that 
Hay does not expressly disclosing that the control unit is configured to determine based on the user data selectively to unlock the first locking mechanism, and not to unlock the second locking mechanism,
Beane teaches that user data including age and requested quantity are used to determine whether access to the vending module is granted (Beane, Figs. 15-16, par. 6, 8, 41, 44, 48, 70, 86-88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Beane to fulfil the law and to protect consumers from adverse effects by configuring door(s) to unlock only when the customer’s data satisfy legal requirements such as age.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887